Title: Thomas Jefferson to John Martin Baker, 8 March 1819
From: Jefferson, Thomas
To: Baker, John Martin


          
            Monticello Mar. 8. 19.
          
          Th: Jefferson presents his compliments to mr Baker and his acknolegements for the instructive volume on the trade of the Mediterranean just recieved. not being able to send in paper the exact subscription price, he incloses a 5. Dollar bill which he prays mr Baker to let lie in account in the event of his asking any other copies of the work, and he salutes him with friendship & respect.
        